Adams, Ch. J.
1. pleading : jurisdiction. practico. It appears to us that the court was fully justified in sustaining the motion for a more specific statement. Behind the plaintiff’s averment that the court which rendered the judgment lacked jurisdiction were of course certain facts upon which the plaintiff relied. If those facts had been pleaded the sole question in the case might perhaps have been determined on demurrer. It was the defendant’s right to have the facts set out upon which the alleged want of jurisdiction was based.
Affirmed.